Citation Nr: 1229258	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for Type-II diabetes mellitus, including as secondary to herbicide exposure.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of "accidental injuries".


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an October 2008 decision, the Board denied the Veteran's appeal as to entitlement to service connection for hepatitis C and an acquired psychiatric disorder.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In March 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, vacated the October 2008 decision as to these issues, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

This case was again before the Board in July 2010, wherein it was remanded for additional due process considerations and development consistent with the Court's Order.  The case was returned to the Board for appellate consideration.  Upon return of the case to the Board, the Board finds that there has been substantial compliance with the directives of the remand regarding the Veteran's claim for service connection for hepatitis C, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, however, still further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for an acquired psychiatric disability.  Additional development is also required regarding the Veteran's claim of entitlement to service connection for diabetes mellitus and his petition to reopen his previously denied claim of entitlement to service connection for residuals of accidental injuries.  Regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hepatitis C is related to his military service.


CONCLUSION OF LAW

Hepatitis C not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The Veteran claims that his hepatitis C was incurred during his time in service.  As to risk factors for hepatitis C, the Veteran indicated in a September 2003 questionnaire that he had tattoos or body piercings and that he possibly shared razor blades while in the service.  In that questionnaire he indicated that he had never used intravenous drugs.  

In a writing received by the RO in July 2008, the Veteran referred to his claim for service connection for hepatitis C, stating that he was injected by use of a jet gun injector several times during service and was exposed to human blood and needles while in medical laboratory technician school at Fort Sam Houston, Texas.  

The Veteran's DD 214 shows that his occupation in the military was that of a cook.  In a statement received in May 1984 he explained that following basic training he went to Fort Sam Huston for medical laboratory technician training but after the military discovered that he did not study chemistry in high school he was dropped from the school and then served as a cook.  The Veteran's service personnel records do not confirm the Veteran's account.

VA treatment records indicate treatment of both hepatitis B and hepatitis C beginning in October 2001.  

In a letter dated in May 2010, Dr. A.D.H. provided a medical opinion with regard to the etiology of the Veteran's hepatitis C.  Dr. A.D.H. stated that the Veteran's assignment to medical lab technician training exposed him to blood, hypodermic needles, and other possible bloodborne exposures and that the Veteran recalled being stuck with hypodermic needles on more than one occasion.  Dr. A.D.H. also opined that while the Veteran was a cook he served with others and frequently cut his arms and hands and others did the same.  Dr. A.D.H. stated that the Veteran served in high risk occupations that increased his risk of "contacting" hepatitis C.  Dr. A.D.H. also referred to air gun inoculations and provided a statement that this could have caused the Veteran's hepatitis C.  

Pursuant to the July 2010 Board remand, the Veteran was afforded a VA examination in September 2010.  According to the report, the Veteran reported a history of alcohol abuse until 1999 and IV drug use until the mid-1980s; he also reported risk factors of a tattoo, intranasal cocaine use, shared razors during service, and vaccines with autoject injector.  The VA examiner noted that the timing of the Veteran's hepatitis C cannot be determined as his risk factors were prior, during, and after service; to determine onset and etiology would require speculation, which does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).    

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, which the Board finds to be the key issue in this case , VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his hepatitis C symptoms, but not to link his symptoms to his service.

The Board finds that this issue is not, primarily, a medical issue, but a factual issue.  The key determination is when the Veteran was most likely exposed to hepatitis C virus.  A medical provider cannot provide a great deal of insight into this question.  This decision, intimately, must be made by the Board based on a review of the facts of this case. 

Although the Veteran stated in a September 2003 questionnaire that he had never used intravenous drugs, the record contains several references to intravenous drug use, undermining his credibility with the Board.  For example, January 1989 treatment records from Charter Hospital of Laredo document an interview with the Veteran during which he reported that he first started using heroin intravenously when he was 14 years old and last used heroin intravenously in 1987, began using morphine intravenously when he was 22 years old and last used in 1987, was 30 years old when he first started using cocaine and would use intravenously at first and that later, due to fear of contracting AIDS, he smoked the cocaine, last using in 1988.  

Treatment notes from this same hospital from September 1989 document that physical examination revealed old needle track marks.  VA treatment notes, for example from May 2004, include a history that the Veteran began intravenous drug abuse at age 20 and used heroin until the mid 1980s.  VA treatment notes from October 2001 document that the Veteran stated that he had a history of intravenous drug use in his past with most recent use about 15 years earlier.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the facts of this case, clearly indicating high risk factors of exposure to hepatitis C following service from January 1973 to March 1975, making it more likely that the Veteran was exposed to hepatitis C after service.  The treatment records fully support this factual finding by the Board. 

Likewise, the Board has considered Dr. A.D.H.'s opinion relating the Veteran's hepatitis C to his service, but finds that his opinion is outweighed by the evidence demonstrating that the Veteran's history is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  See also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As such, there is a preponderance of evidence against his claims for secondary service connection and, in turn, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in June 2003 and August 2010 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the August 2010 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in 2010 in connection with his claim.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The examination report contain all the findings needed to evaluate the Veteran's claim, including the Veteran's history and physical evaluation to determine the nature and etiology of any hepatitis C.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


ORDER

Entitlement to service connection for hepatitis C is denied.




REMAND

The RO, in a March 2009 rating decision, denied the Veteran's claim of entitlement to service connection for diabetes mellitus and his petition to reopen a previously denied claim of entitlement to service connection for residuals of "accidental injuries".  

In this regard, it is important to note that the rating action addressing the issue of 
service connection for residuals of "accidental injuries" is imperfectly worded as the VA does not generally grant service connection for "accidental injuries" but for disabilities caused by injuries.  The injuries/disabilities (or disability) caused by the accident/injury should be clearly noted and the basis of the issue.    

This issue should be re-worded.

In a statement received in May 2009, the Veteran indicated that he disagreed with the RO's denial of his claims in the March 2009 rating decision.  His statement may be reasonably construed as expressing disagreement with the RO's rating decision, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.  As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence; however, the Board notes that there is a May 2012 addendum to the Veteran's September 2010 psychiatric examination, not currently associated with the Veteran's claims file or available on Virtual VA, which was considered by the RO in the May 2012 supplemental statement of the case.  

VA has a duty to request all available and relevant records from Federal agencies, including VA medical records; another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case with respect to the claim of entitlement to service connection for diabetes mellitus and his petition to reopen a previously denied claim of entitlement to service connection for residuals of accidental injuries (please re-word this issue to address the disabilities at issue, not the accident or injury).  

The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration.

2.  Obtain and associate with the Veteran's claims file a copy of the May 2012 addendum to the September 2010 VA examination psychiatric report.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the May 2012 supplemental statement of the case, including any evidence obtained as a result of this remand.  If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


